Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 1 of 9 PageID #: 3093
                                                                                    1



     1                          UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
     2                               LOUISVILLE DIVISION

     3    UNITED STATES OF AMERICA,          )     Case No. 3:16-CR-082
                                             )
     4                Plaintiff,             )
                                             )
     5    v.                                 )
                                             )
     6    DANTE DEWAYNE WATTS AND            )
          CARLOS CATALAN                     )
     7                                       )     December 18, 2019
                      Defendants.            )     Louisville, Kentucky
     8
                                         * * * * *
     9                   TRANSCRIPT OF CONFERENCE AT JURY TRIAL
                            BEFORE HONORABLE CLARIA HORN BOOM
    10                         UNITED STATES DISTRICT JUDGE
                                         * * * * *
    11
          APPEARANCES:
    12
          For United States:           Robert B. Bonar
    13                                 Amy Sullivan
                                       U.S. Attorney's Office
    14                                 717 West Broadway
                                       Louisville, KY 40202
    15
          For Defendant                Frank Mascagni, III
    16    Dante Dewayne Watts:         228 S. Seventh Street
                                       Louisville, KY 40202
    17
          For Defendant                Christie A. Moore
    18    Carlos Catalan:              Lincoln J. Carr
                                       Bingham Greenebaum Doll LLP
    19                                 101 S. Fifth Street
                                       Suite 3500
    20                                 Louisville, KY 40202

    21    [Defendants present.]

    22                        Rebecca S. Boyd, RMR, CRR
                               Official Court Reporter
    23                           232 U.S. Courthouse
                                Louisville, KY 40202
    24                              (502) 625-3777
          Proceedings recorded by mechanical stenography, transcript
    25    produced by computer.
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 2 of 9 PageID #: 3094
                                                                                    2



     1         (Begin proceedings in open court 1:24 p.m.          Jury out.)

     2                THE COURT:    All right.    We are back on the record

     3    outside of the presence of the jury with all the parties and

     4    counsel in the courtroom.       Just very briefly.      He's going to get

     5    the jury right now.

     6         I wanted to circle back around on the -- in the event that

     7    we get there, on the 841, 851 bifurcation issue.           I had been

     8    looking into this, and, you know, we talked about bifurcating

     9    the trial for the guilt phase, and then the potential penalty

    10    under the 851, and we started looking at -- I know the United

    11    States sent a proposed jury instruction.

    12         But the more I look into it, you know, the indictment does

    13    not charge Mr. Watts with 850 -- you know, the 851.            It is

    14    simply a notice.      And, you know, if you read the statute, the

    15    stat -- so where I'm heading is I don't think this is a jury

    16    issue.

    17         I mean, the enhancement under 851 gets filed by the United

    18    States, and then there is a process by which the defendant can,

    19    you know, admit it or deny it, et cetera, but it's really a

    20    sentencing issue, not a finding by the jury.

    21         I would encourage everybody to look at 21 USC 851.           It

    22    says -- it talks out -- starts by saying no person will stand

    23    convicted under an offense under this part will be sentenced to

    24    increased punishment unless before trial, or before entry of a

    25    guilty plea, the United States attorney files an information
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 3 of 9 PageID #: 3095
                                                                                    3



     1    with the Court and serves a copy of such information on the

     2    person or counsel of the person stating in writing the previous

     3    convictions to be relied upon.

     4         And I think most of the time, that information is filed as a

     5    notice in the record, which was done here.          Upon a showing by

     6    the United States attorney that facts regarding prior

     7    convictions -- can you hear me?

     8                THE INTERPRETER:     I can hear, Your Honor, but would

     9    Your Honor mind slowing down a little bit?

    10                THE COURT:    I'm sorry.    Okay.   I apologize.     I was

    11    just trying to get the jury in here.         I will slow down.

    12         So then it says, "Upon a showing by the United States

    13    attorney that facts regarding prior convictions could not with

    14    due diligence be obtained prior to trial -- this is some

    15    information if it can't be obtained prior to trial.

    16         Then part number two:      An information may not be filed under

    17    this section if the increased punishment which may be imposed is

    18    imprisonment for in excess of three years unless the party

    19    either waived or was afforded prosecution by indictment for the

    20    offense for which such increased punishment may be imposed.

    21         And then there is a procedure under B for if the information

    22    is filed, the Court shall after conviction, but before

    23    pronouncement of the sentence, inquire of the person with

    24    respect to whom the information was filed whether he affirms or

    25    denies that he has previously been convicted as alleged in the
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 4 of 9 PageID #: 3096
                                                                                    4



     1    information, and shall inform him that any challenge to a prior

     2    conviction which is not made before sentence is imposed may,

     3    thereafter -- may not, thereafter, be raised to attack the

     4    sentence.

     5         And then C, subsection C talks about if the person denies

     6    any allegation, they may file a written response, et cetera.

     7         So my question is, you know, is this -- I don't believe this

     8    is a jury issue.      And even if you go back and look at the second

     9    superseding indictment, it's only filed as a notice.

    10         It's not -- I mean, the statute under which the defendants

    11    have been charged under the conspiracy, that statute hasn't

    12    changed.    There's no element in that statute that we have to

    13    find this prior conviction or not.         It is a notice that is

    14    filed.    And, again, even if you look at the second superseding

    15    indictment, included within Count 1 is a notice pursuant to 21

    16    USC Section 851.

    17         So, once again -- yeah, we're going to need a couple

    18    minutes.    Neither the statute nor the caselaw on the substantive

    19    charges has changed.       This notice, under 21 USC 851, is not an

    20    element of the crimes charged.

    21                MS. SULLIVAN:    I would agree with you.

    22                THE COURT:    It's simply a statutory enhancement notice

    23    that's been filed.       So I don't believe that is an issue for the

    24    jury.    I believe it's an issue for the Court to decide whether

    25    or not these prior convictions qualify.          You know, can the
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 5 of 9 PageID #: 3097
                                                                                    5



     1    United States provide any guidance from the Department of

     2    Justice or otherwise?

     3                MS. SULLIVAN:    Your Honor, that's just the guidance we

     4    received, to start -- to include them in the indictment.             I have

     5    to say I agree with you.       So we wanted to just make sure we were

     6    following departmental guidance.        I don't think our guidance is

     7    the law, in any stre -- by any stretch of the mean --

     8                THE COURT:    Right.

     9                MS. SULLIVAN:    -- so --

    10                THE COURT:    DOJ policy is not the law.

    11                MS. SULLIVAN:    Exactly.    So whatever the Court may

    12    want to do, we would be fine with.

    13                THE COURT:    Okay.    What I would like is by our next

    14    break, you know, any updates from either side on -- I understand

    15    that it's DOJ policy now to include the notice within the

    16    indictment.

    17                MS. SULLIVAN:    Uh-huh.

    18                THE COURT:    But that doesn't make it an element of the

    19    offense.    Do you agree?

    20                MS. SULLIVAN:    Yes, Your Honor.     Of course.

    21                THE COURT:    Do you agree, Mr. Mascagni?

    22                MR. MASCAGNI:    I do agree, and I just think since that

    23    lineage of cases, we were operating under the presumption that

    24    if there is a conviction, of course, the guilt phase is over,

    25    and then we were -- by using the word bifurcate, we were
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 6 of 9 PageID #: 3098
                                                                                    6



     1    agreeing that it, obviously, would not be something heard by

     2    this jury until post conviction, assuming there was a

     3    conviction.

     4         And so we had sort of reached a loose agreement, after

     5    consultation with my client, that we would discharge the jury,

     6    and if we were going to have a, quote, unquote, trial hearing,

     7    that it would be before the Court as a matter of law.

     8                THE COURT:    Okay.   That I would find -- make the

     9    finding?

    10                MR. MASCAGNI:    Yes, ma'am.

    11                THE COURT:    Okay.   Which I think that -- I mean, and

    12    we can certainly do that, but I don't even know, if there were a

    13    conviction, that that's something that has to be done today.

    14                MR. MASCAGNI:    I agree.

    15                THE COURT:    So long as it is --

    16                MR. MASCAGNI:    I agree.

    17                THE COURT:    -- done before sentencing.

    18                MR. MASCAGNI:    Correct.    We agree with that.

    19                MS. SULLIVAN:    Yes, Your Honor.

    20                THE COURT:    Okay.   So let me make it abundantly clear,

    21    and, of course, if either party gets additional guidance before

    22    our next break, please bring it to my attention, but, you know,

    23    I was looking into this and discussing it as well with a

    24    colleague, and it's really not an element of the offense, which

    25    means it's just a notice for, you know, a sentencing
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 7 of 9 PageID #: 3099
                                                                                    7



     1    enhancement.     It's not an element of the offense that the jury

     2    would need to find, even in a bifurcated or second phase of the

     3    trial.    You agree with that, Mr. Mascagni?

     4                MR. MASCAGNI:    Judge, I'm going to be honest with you.

     5    I've had many clients charged with 851 notices over my career.

     6    I have never had to litigate one.

     7                THE COURT:    Uh-huh.

     8                MR. MASCAGNI:    So this is a -- which is rare, I guess,

     9    for me.    This is a case of first impression for me, and I've

    10    always, in the past, done what we've done to -- and over this is

    11    agree to segregate it.

    12         But we've been talking, you know, periodically through the

    13    trial that assuming there is a -- if there's not a conviction,

    14    we go home.     If there is a conviction, that the jury would be

    15    released, and, at some point, let's make it up between now and

    16    four months from now, we would bring it to the Court's attention

    17    or we could segregate it out and put it in action on the day of

    18    sentencing, although I think we, obviously, should do it, I

    19    think, earlier than that so it's part of the sentencing record

    20    before we get to final sentencing, but we can do it either way.

    21                THE COURT:    Okay.   But you agree that is not an issue

    22    for the jury?

    23                MR. MASCAGNI:    I'm not sure, but I agree with what you

    24    said.

    25                THE COURT:    Okay.   And, in any event, you would -- you
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 8 of 9 PageID #: 3100
                                                                                    8



     1    would request that the Court hear that issue, not the jury?

     2                MR. MASCAGNI:    May I have one second?

     3                THE COURT:    Yes.

     4                MR. MASCAGNI:    After -- I'm sorry.      After consultation

     5    with my client, we've talked about this numerous times, but

     6    he -- I have his authority to tell you that we will try -- if we

     7    get to that phase two of the trial, we'll try it by bench and

     8    not by jury.

     9                THE COURT:    Okay.   All right.

    10                MS. SULLIVAN:    Your Honor, may I add one thing?

    11                THE COURT:    Yes.

    12                MS. SULLIVAN:    That would include any forfeiture

    13    matters too, as Mr. Mascagni and I have discussed?

    14                THE COURT:    Okay.   Do you agree?

    15                MR. MASCAGNI:    I do, and that, in my mind, was

    16    trifurcated, if that's such a word, but it's also an issue we

    17    can do prior to sentencing or at the time of sentencing or I

    18    think we're going to reach an agreement if there is a

    19    conviction, so that can be in that 90-, 120-day window.

    20                THE COURT:    Okay.   Sounds good.    I agree.    I think

    21    we're all on the same page.       All right.     We're ready for the

    22    jury.    Thank you.

    23         (Proceedings concluded at 1:34 p.m.)

    24

    25
Case 3:16-cr-00082-CHB-LLK Document 549 Filed 06/17/20 Page 9 of 9 PageID #: 3101
                                                                                    9



     1                              C E R T I F I C A T E

     2

     3         I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM

     4    THE RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.

     5

     6
                  s/Rebecca S. Boyd                                6-17-2020
     7    Official Court Reporter                                  Date

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
